Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed on 17 May 2022 has been entered in full.  Claim 14 has been amended, and claims 7-10 remain withdrawn. Therefore, claims 1-3, 5-11, 14 and 16 are pending, and claims 1-3, 5-6, 11, 14 and 16 are the subject of this Office Action.

Withdrawn Objections and/or Rejections
3.	The rejection of claim 14 under 35 U.S.C. 112(a) (Scope of Enablement) as set forth at pp. 3-6 of the previous Office Action (mailed 17 February 2022) is withdrawn in view of Applicant’s amendment of said claim (filed 17 May 2022).

New Objections and/or Rejections
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 1-3, 5-6, 11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Mol. Cancer Ther. 14:470-479; 2015, cited by Applicant), and further in view of Tai et al. (J. Control Release. 143:264-275; 2010) and Sommaruga et al. (Appl. Microbiol Biotechnol. 91:613-621; 2011).
9.	Lee et al. teach “VEGF-Grab has the second and third immunoglobulin (Ig)-like domains of VEGF receptor 1 (VEGFR1) fused to IgG1 Fc with three potential glycosylation sites introduced into the third Ig-like domain of VEGF-Grab by mutagenesis” (Lee et al., abstract).  Lee et al. also teach that VEGF-Grab strongly suppressed tumor angiogenesis, progression, and metastasis via effective capturing of three VEGFR1 ligands VEGFA, VEGFB, and P1GF” (See pg. 471, second paragraph).  Lee et al. also teach pharmaceutical compositions comprising the same, and methods for inhibiting angiogenesis and treatment of cancer utilizing the same (See pg. 474, second paragraph; pp. 476-477).
10.	While Lee et al. teach a construct that comprises the 2nd and 3rd domains of VEGFR1, they do not teach an anti-EGFR or anti-HER2 antibody that is fused to it.

11.	However, Tai et al. teach the “(s)uccessful development of the humanized monoclonal anti-HER2 antibody (Trastuzumab) for the treatment of breast cancer.”  Tai et al. also teach, “the high expression of HER2 and the accessibility of its extracellular domain make HER2 an ideal target for the targeted delivery of anti-tumor drugs as well as imaging agents” (See abstract). While Tai et al. does not teach wherein the HER2 antibody is an scFv antibodies, such antibodies were known in the art, as evidenced by Sommaruga et al. Sommaruga et al. teach ant-HER2 scFv antibodies for diagnostic and therapeutic application of HER2-expressing cells, including breast cancer cells (See abstract).
12.	It would have been obvious for an artisan to fuse Trastuzumab (an anti-HER2 antibody) as taught by Tai et al. or an anti-HER2 scFv antibody as taught by Sommaruga et al. to Lee et al.’s VEGF-Grab construct in order to arrive at a way of targeting HER2 positive cancer with a fusion protein that inhibits angiogenesis and suppresses tumor angiogenesis, progression, and metastasis.  There would have been reasonable expectation of success as Tai et al. and Sommaruga et al. teach that said antibodies target HER2 positive cancer, and Tai et al. further teach that Trastuzumab and can be combined with anti-tumor drugs, of which Lee et al. teach one that suppresses angiogenesis and tumor progression.

Summary
13.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647
September 3, 2022